PER CURIAM.
This is an appeal from the dismissal of a third party complaint seeking contribution *81from the spouse of the plaintiff/appellee, Betty Ann Ragins, in a personal injury action. This court has recently decided that the common law doctrine of interspousal immunity does not apply to actions for contribution among joint tortfeasors.1 Accordingly, we must reverse the order of dismissal. However, since we perceive the question involved to be one of great public interest, we certify the following question to the Supreme Court of Florida:
Is the doctrine of interspousal immunity a bar to an action against a claimant’s spouse for contribution under the uniform contribution among joint tort-feasors act?
The order of dismissal is reversed.
ANSTEAD, DAUKSCH and LETTS, JJ., concur.

. Paoli v. Shor, 345 So.2d 789 (Fla. 4th DCA 1977).